Citation Nr: 1045068	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973 and 
from February 2003 to March 2004.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The Veteran 
testified in January 2010 at a Decision Review Officer (DRO) 
hearing and in June 2010 before the undersigned at a video 
conference hearing; transcripts of both hearings are associated 
with the claims file.  At his June 2010 hearing, the Veteran 
submitted additional statements with a waiver of RO 
consideration.  

The Veteran originally filed a claim for PTSD in May 2006, which 
was denied in February 2007.  In August 2008, his representative 
indicated that he wished to withdraw his appeal for PTSD.  In 
later correspondence, his representative requested consideration 
for service-connected compensation for anxiety disorder instead 
of PTSD.  The United States Court of Veterans Appeals (Court) has 
since held that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, regardless 
of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in this 
appeal is characterized as a claim for service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety 
disorder.

The issues of service connection for heat exposure 
residuals, memory loss, sleep disturbances and headaches 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The persuasive medical evidence is against a finding that the 
Veteran's present psychological symptoms are related to any 
incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). Additionally, certain disabilities, such as 
psychosis, will be presumed to have been incurred during service, 
if the disability is manifested to a compensable degree within a 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additional regulations pertain to claims for service connection 
for PTSD. Service connection for PTSD requires medical evidence 
showing a diagnosis of the condition, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the Veteran's service), 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

However, in this instance the Veteran does not allege combat 
exposure or POW experiences as stressors. In such a case, the 
Veteran's lay statements, by themselves, will not be enough to 
establish the occurrence of the claimed stressor.  Instead, the 
record must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).

Such corroborating evidence cannot consist solely of after- the- 
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

II.  Evidence

Service treatment records (STRs) from the Veteran's first period 
of service in the Navy include an April 1969 entrance report of 
medical history that noted a history of head injury with skull 
fracture that resolved prior to service and was not considered 
disabling.  STRs, including a June 1973 separation examination, 
were negative for any complaints, treatment, or diagnoses 
relating to a psychiatric disorder.  


STRs from the Veteran's active duty service with the Army 
National Guard from February 2003 to March 2004 were negative for 
any complaints, treatment, or diagnoses relating to a psychiatric 
disorder.  On a February 2003 health assessment, the Veteran 
reported that during the past year, he had sought counseling or 
care for his mental health.  He indicated that he was stressed 
over his job lay-off and his new personal life.  He was found to 
be deployable.  An August 2003 health questionnaire for dental 
treatment noted that he fractured his skull as a child when he 
was 11 years old.  A February 2004 post-deployment review, 
interview and assessment showed that the Veteran indicated that 
during the deployment he did not seek, or now intended to seek 
counseling or care for his mental health.  He specifically 
checked "no" in regards to seeing anyone wounded, killed, or 
dead during the deployment; engaging in direct combat where he 
discharged his weapon; feeling that he was in great danger of 
being killed; or being interested in receiving help for a stress, 
emotional, alcohol, or family problems.  He indicated that over 
the last two weeks he was not bothered by any of the following 
problems:  having little interest or pleasure in doing things; 
feeling down, depressed, or hopeless; or having thoughts that he 
would be better off dead or hurting himself in some other way.  
He indicated that he did not have any experience that was so 
frightening, horrible, or upsetting, that in the past month he: 
had nightmares about it or thought about it when he did not want 
to; tried hard not to think about it or go out of his way to 
avoid a situation that reminded him of it; or felt of numb or 
detached from others, activates, or his surroundings.  He was 
concerned that he might have serious conflicts with his spouse, 
family members, or close friends.  He did not feel that he might 
hurt or lose control with someone.  He did report that he 
developed headaches, still felt tired after sleeping, and had 
difficulty remembering during the deployment.  

The Veteran's DD Form 214 revealed a military occupational 
specialty of CH-47 helicopter repairer.  

DA Form 638 dated in February 2004 showed that the Veteran was 
awarded an Army Commendation Medal (ARCOM) for the time period of 
March 2003 to February 2004 for exceptionally meritorious service 
as a CH-47 Helicopter Technical Inspector in Southwest Asia in 
support of Operation Iraqi Freedom.  
VA Outpatient treatment records dated from 2005 to 2006 included 
an August 2005 record in which the Veteran specifically denied 
any stress, anxiety, or depression symptoms.  A September 2005 
record included a PTSD screen in which he answered "no" when 
asked if he had any experience in his life that was so 
frightening, horrible, or upsetting that in the past month he: 
had nightmares about it or thought about it when he did not want 
to; tried hard not to think about it or went out of his way to 
avoid situations that reminded him of it; or was constantly on 
guard, watchful.  A February 2006 record included a preliminary 
primary care depression screening questions that asked the 
Veteran if in the past month, he had often been bothered by 
feeling down, depressed or hopeless and been bothered by little 
interest or pleasure in doing things in which he responded 
"no".  In May 2006, J. F., an Advanced Practice Registered 
Nurse (APRN), noted that the Veteran's memory problems appeared 
to be getting worse and referred him for a PTSD screening.  It 
was also noted that the Veteran was to contact a Veterans 
Benefits representative to apply for service connection for PTSD.  

On May 2006 mental health psychiatric consult, it was noted that 
the Veteran was a helicopter mechanic/safety inspector and was 
deployed to Kuwait from January 2003 to March 2004.  He was a 
member of the National Guard (and was to retire in July 2006 
after 20 years) and was currently having trouble with memory, 
concentration, and thinking clearly.  He had been married three 
times and was hospitalized for depression in California (in 
1993).  It was noted that he had extensive training as a 
helicopter mechanic and safety inspector and this was his primary 
responsibility in Kuwait.  He described his work there and the 
associated stress in statements such as "my errors cost lives."  
He described a state of constant doubt and second guessing.  He 
described guilty feelings for downed helicopters or helicopters 
that did not return.  In Kuwait, he worked in 12 hour shifts and 
sometimes performed armed security.  He described the high 
security environment as intimidating.  He now worked for Sikorsky 
in a department that approved requests for helicopter repairs.  
He reported that he was careful to get 7-8 hours of sleep a night 
due to the nature of his current job.  He described some nights 
when his "mind won[']t stop" from racing due to job related 
stress.  He described excessive worry and sometimes would awake 
at night wondering what he missed.  He reported that he felt 
inadequate about his job and often worried about job performance, 
stating, "I got a lot of people fooled."  He was currently 
experiencing difficulties with his concentration and memory.  He 
denied symptoms related to re-experiencing and hyperarousal.  He 
endorsed mild symptoms of withdrawal and isolation and described 
himself as "a loner."  It was noted that he has not experienced 
depression since he was hospitalized in California.  It was also 
noted that his father was an alcoholic and psychiatrically 
hospitalized for alcohol related disorder.  The Veteran denied 
hypomanic or manic episodes.  The examiner found that the 
Veteran's current symptoms of excessive worry, poor concentration 
and memory, and sleep disturbance suggested Generalized Anxiety 
Disorder.  He was also diagnosed with Attention 
Deficit/Hyperactivity Disorder (ADHD).  The examiner specifically 
noted that the Veteran denied any military trauma and associated 
symptoms of PTSD. 
  
In a June 2006 statement, the Veteran indicated that his post 
traumatic stress was ongoing throughout his stay in Kuwait.  He 
worked in 12 hour shifts.  His assignment as a helicopter 
inspector in Kuwait during 2003 and 2004 was during the beginning 
of Enduring Freedom Operations.  The fear of missing something 
and not being able to do his assignment efficiently was very 
stressful.  He was required to do the bare minimum to get the 
helicopters out and back into the ongoing war.  Anytime something 
went wrong, the first question asked was: "Who is the 
Inspector?"  This led to many troubled and sleepless nights with 
nightmares.  He always worried that he missed something.  He 
reported that these symptoms were reinforced when a crashed 
aircraft was brought back to Camp Arifjan Base for an 
investigation.  The discomfort and fear was prevalent throughout 
his tour of duty.  The extreme heat, military lockdowns, sub-
standard living conditions, and the fact that he was unable to 
get a decent night's sleep, added to the daily stress of his life 
and made his role as an inspector more difficult.  He did not 
like to do a sub-standard job to satisfy the time requirement of 
the war conditions.  

He reported that he began to suffer noticeable memory loss upon 
returning from Kuwait.  Some of the restless nights and fears 
decreased, unless pressure was turned on at his current work to 
complete one more helicopter for final inspection and customer 
acceptance in which his attention was turned to other tasks.  He 
then felt the pressure of past dead-lines, being inadequate, and 
had the fear of missing something in which all the old Kuwait 
fears returned.  His flashbacks were comprised of feeling the 
relentless heat at Camp Arifjan when his wife ran the hairdryer 
and becoming upset at a dance recital with a war theme.  He 
reported that after the ground war, the insurgents started 
attacking helicopters and convoys.  All of the helicopters came 
through Camp Arifjan and he worked with the crew chiefs that flew 
each helicopter.  One of the crew chiefs with the 159 AVN, with 
whom he had worked closely, died along with 23 crew members when 
their Chinook was shot down.  He could not remember the name of 
the crew chief.  He saw the burned remains.  He started to 
receive crashed/damaged helicopters around the end of April and 
the first week of May 2003.  His job as the inspector was to 
determine the cost of repair.  The fear of missing some small 
item necessary to a safe flight and restricted by time from doing 
a proper job caused him many sleepless nights that were loaded 
with anxiety and fear.  His reported that present job has 
suffered as a result of him being in Kuwait.  Initially he was an 
aircraft mechanic, but was promoted to aircraft inspector within 
four months and was again promoted to paint shop inspector, which 
was a new area to him.  He was inflexible with his job as an 
inspector in the paint shop and had many disagreements with his 
boss as he would not release a helicopter unless it was 100%.  
This eventually led to a lateral position transfer where he now 
worked as a liaison with the Army Engineers, Inspectors, and 
Mechanics to facilitate maintenance beyond technical manuals for 
depot-level repairs.  He found that it was a rewarding position.  

In September 2006, the Veteran underwent neuropsychology testing 
to determine his current cognitive functioning relative to his 
experience of difficulties with concentration and memory.  He 
denied current symptoms of depression, suicidal or homicidal 
ideations, and was not on any anti-depressant medication.  He 
reported significant head injuries, in which he fractured his 
skull when he was 11 years old and was hospitalized and 
unconscious for 4-5 days.  He hit his head on a door jamb and 
required 22 stitches, had at least one concussion from a 
tobogganing accident, and had another head injury at the age of 
16 from hitting his head on the windshield of his car in a motor 
vehicle accident.  The evaluation and findings were considered to 
reflect frontal dysfunction residuals of his multiple traumatic 
brain injuries.  There was no convincing evidence of ADD or 
dementia.  

In September 2007 correspondence, J. F., APRN, reported that she 
began to see the Veteran in February 2006 in which his poor 
memory had been illustrated on several occasions while being seen 
for primary care.  

On October 2007 VA examination, it was noted that the claims file 
was not available for review; however electronic medical records 
were reviewed.  The Veteran's history and in-service experiences 
were reported.  The examiner noted that the Veteran was never 
exposed to combat and he reported no specific stressor that would 
meet criterion A for a diagnosis of PTSD according to the DSM-IV.  
Also his alleged flashbacks did not relate to an experience of 
trauma but rather a general experience of being in Kuwait.  He 
stated that while he was in Kuwait, he did experience nightmares 
of helicopter crashes in which he would see individuals injured 
or killed, however, he reported that he did not witness these 
experiences during his time in Kuwait, and he reported no other 
recent or similar dreams.  The examiner noted that the Veteran 
has been employed in helicopter mechanics and repair for many 
years and currently worked full-time as a helicopter inspector 
with a company on a government contract.  He has been with this 
company since April 2004 and though he described feeling 
overwhelmed on the job, he stated that he planned to work with 
this company until his retirement.  He attributed his headaches 
to his current job experiences and indicated that the headaches 
began while he was in Kuwait.  

He stated that he attended work regularly, had no problems with 
his co-workers, and was able to function at a relatively high 
level on the job, even though he continued to experience problems 
with his memory and concentration.  His treatment history showed 
that he was seen in May 2006 for a mental health evaluation at 
the Newington VA.  After examination, he was diagnosed with 
cognitive disorder, NOS, and adjustment disorder, with anxiety.  
The examiner noted that both the Veteran and his wife attributed 
his cognitive difficulties to his service in Kuwait as these 
problems were not noticeable to them prior to his deployment. The 
examiner performed a mental status examination.  In terms of 
potential PTSD symptomatology, he did describe experiencing an 
extremely stressful and upsetting year in Kuwait; however, he did 
not meet criterion A stressor or other symptoms that would allow 
for such a diagnosis.  While his symptoms suggested a presence of 
another anxiety disorder, as he had been previously diagnosed 
with Generalized Anxiety Disorder, his current report of worry 
and anxiety was primarily attributed to his work, and is not 
generalized to other situations by his report.  Overall, the 
Veteran and his wife reported positive social functioning though 
they were clearly concerned about some of his symptoms.  

Treatment records from Norwich Vet Center Readjustment Counseling 
Services dated from 2007 to 2008, included a March 2008 
assessment/treatment summary.  The Veteran reported that he had 
difficulty with concentration, memory, and blunted affect since 
his return from Kuwait.  His reported or observed PTSD symptoms 
were that in regards to exposure to traumatic events, there were 
lost helicopter crews and he had a fear of snipers and that his 
actions may have led to loss of life.  He felt helpless in not 
being able to assist those he cared about.  He reported that he 
had sleep disturbances, including nightmares and disrupted sleep.  
His avoidance behavior was comprised of constantly trying not to 
think about his duty in Kuwait.  He had intrusive memories of 
events that happened during his deployment.  He felt isolated.  
He felt anxious when reminded of events from Kuwait.  His current 
work reminded him constantly of what he did in Kuwait.  He felt 
on guard and was easily startled.  He had an increased feeling of 
anxiety and tension.  When he felt angry or irritable he "is 
like a turtle - I go into my shell."  He was diagnosed with 
PTSD.  The examiner noted that the Veteran's symptoms have 
persisted since his return from duty in Kuwait in March of 2004.  
He was frustrated with his progress since his return from Kuwait.  
He had been invited to attend a traumatic brain injury support 
group.  

At his January 2010 DRO hearing, he testified that he could never 
get his work done.  He mentioned that he had nightmares of 
knowing the people and seeing aircrafts after an accident or 
being blown up in which he associated it with the flight 
engineers that he knew during his tour in Kuwait in 2003 to 2004.  
He reported that he was isolated and felt on guard.  He testified 
that he had memory problems.  

On March 2010 VA examination, the Veteran's claims file was 
reviewed.  The Veteran's past history and current complaints were 
noted.  The Veteran reported that he had daily headaches since 
Kuwait that interfered with his concentration and made him 
irritable at times.  He also was concerned with a declining 
short-term memory.  He was afraid that he was experiencing 
Alzheimer's dementia and noted that his grandmother had it.  
After mental status examination, the examiner found that the 
Veteran did not meet the DSM-IV criteria for PTSD.  He had 
symptoms from criteria A, B, and C, but not D, E, or F.  The 
reported symptoms did not appear to cause clinically significant 
distress or impairment in social, occupational, and personal 
aspects of life.  The Veteran's criterion C symptoms were 
questionable in that his problem with concentration was related 
more to an early dementia picture, than symptoms of a mood or 
anxiety disorder.  He did not meet the criteria for any other 
anxiety disorder or psychiatric disability.  His presentation was 
most striking for progressive decline in memory and cognitive and 
executive function, which was consistent with early dementia.  
Some of the symptoms which have been noted to be a part of PTSD 
were more likely attributable to dementia, such as sleep 
disturbance, difficulty concentrating, irritability, and 
difficulty with short-term memory.  The Veteran indicated that he 
was aware of this, which made him feel worried about his future.  
He was being followed by neurology for this.  

In two separate, identical, typed statements, signed by P. S. and 
P. E., who served with the Veteran, they indicated that the 
conditions in Kuwait were 120 degrees plus in the shade and they 
were required to wear full body armor in vehicles that didn't 
have air conditioning.  They were also required to do guard duty 
at Point 12 for a 24 hour duration.  It was not uncommon to 
suffer from symptoms of heat exhaustion including severe 
headaches, dehydration, loss of appetite, dizziness, loss of 
concentration, and weakness.  

During his June 2010 video conference hearing, the Veteran 
indicated that as a result of his brain injury from Kuwait he was 
less patient and more aggressive.  His memory loss increased.  He 
couldn't get a full night of restful sleep.  He couldn't remember 
names or words.  He would forget things at work.  He had 
headaches and was nervous.  He was non-verbal at times.  He 
reported that when he returned from Kuwait, he had dullness, 
numbness, and a lack of awareness everyday.  He had headaches, 
nightmares, and anxiety every day.  He reported that headaches 
have diminished and his concentration has improved.  

III.  Analysis

The Veteran contends that his psychiatric disorders are related 
to the in-service stressors incurred while serving as a 
helicopter mechanic and inspector.  He provided medical evidence 
to support his contention through a March 2008 
assessment/treatment summary from the Norwich Vet Center.  

The pertinent issues in this case are whether the Veteran's 
reports of the in-service incidences are credible and if so, 
whether the March 2008 treatment record is persuasive evidence of 
a nexus.  The record confirms that the Veteran has been diagnosed 
with psychological disorders, including a PTSD and anxiety 
disorder.  38 C.F.R. § 3.303.

The Board will address the credibility of the Veteran's reported 
in-service experiences that underlie the March 2008 Norwich Vet 
Center's favorable opinion.  See Buchanan v. Nicholson, 451F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay statements); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

STRs from the Veteran's first period of active service are 
negative for any complaint, treatment, or diagnoses relating to a 
psychiatric disorder.  For his second period of active service, 
service records included a DD Form 214 that showed that he served 
as a helicopter mechanic/inspector.  He also was awarded the 
ARCOM for exceptionally meritorious service as a CH-47 Helicopter 
Technical Inspector in Southwest Asia in support of Operation 
Iraqi Freedom.  A February 2004 post-deployment review, interview 
and assessment showed that he developed headaches, felt tired, 
and had difficulty remembering during the deployment.  However, 
at the February 2004 post-deployment examination, he did not 
report any symptoms that were attributed to a psychiatric 
disorder and no clinical findings were made in this regard.  He 
also indicated that he was not exposed to any stressor events nor 
had any associated symptoms.  Additionally, STRs did not show any 
treatment or findings regarding any related psychiatric symptoms.  
The Board finds the Veteran credible in that he served as a 
helicopter mechanic/inspector, however, the Board finds the 
Veteran's reports of having any psychiatric symptoms that 
manifested in service and being exposed to in service stressors 
less persuasive as the February 2004 post-deployment examination 
and VA outpatient treatment records dated from 2005 to 2006, 
showed that he specifically denied any stress, anxiety and 
depression and any military trauma and associated symptoms of 
PTSD.  Also, the record reflects that the Veteran did not relate 
any psychiatric symptoms to his service until after he filed a 
claim for VA benefits in May 2006.  Buchanan, supra.

Likewise, as the Board finds the Veteran credible in his reports 
of having headaches and memory problems since service, the issue 
becomes whether there is enough persuasive evidence showing the 
current psychological symptoms are related to military service.

While the Veteran is competent to report his symptoms, he is not 
competent to provide determinations regarding the etiology of his 
present psychological disorders.  He has not been shown to have 
education, training, or experience in mental health treatment.  
The Board will consider competent medical evidence in determining 
the issue of whether the Veteran's psychological disorders are 
related to military service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The competent medical evidence of record differs as to the 
etiology of the Veteran's present psychological disorders.  The 
Board must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors such as 
reasoning employed by the medical professionals and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000). Also of note, the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

After careful consideration of the record, the Board finds the 
October 2007 and March 2010 VA examination reports more 
persuasive than the findings of the March 2008 Norwich Vet Center 
Assessment and associated records.  The October 2007 VA 
examination report included a review of the electronic treatment 
records and the March 2010 VA examination included a review of 
the claims file.  During both VA examinations the Veteran was 
interviewed and his symptoms and experiences were reported and 
considered.  He was also provided with a mental status 
examination.  Based on review of the records, examination of the 
Veteran, and a history of symptoms and experiences elicited 
directly from the Veteran, in October 2007, the VA examiner found 
that the Veteran did not have PTSD and that his current report of 
worry and anxiety was primarily attributed to his work, and was 
not generalized to other situations by his report.  On October 
2010 VA examination, the examiner found that the Veteran did not 
have PTSD or any other anxiety disorder or psychiatric disorder.  
The examiner found that some of the symptoms which had been noted 
to be a part of PTSD in the Veteran's case were more likely 
attributable to dementia, such as his sleep disturbance, 
difficulty concentrating, irritability, and short-term memory.  
The Board also notes that VA treatment records included 
neuropsychology testing in September 2006 due to the Veteran's 
current cognitive functioning relative to his experience of 
difficulties with concentration and memory.  The evaluation and 
findings were considered to reflect frontal dysfunction residuals 
of his multiple traumatic brain injuries that were unrelated to 
the Veteran's active service.  

Although the March 2008 Norwich Vet Center assessment and 
associated records dated from 2007 included a diagnosis of PTSD, 
the records appear to merely be reciting the lay history provided 
by the Veteran rather than offering an independent medical 
opinion on the etiology of the Veteran's current complaints.  The 
mere recitation of a Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or causality.  
See LeShore v. Brown, 8 Vet. App. 406 (1996).  As discussed 
above, the Board finds the Veteran's reports of having in service 
stressors and in service psychiatric symptoms less persuasive.  
The Board also notes that the Veteran's reported in service 
stressors for the basis of his PTSD diagnosis included traumatic 
events such as loss of helicopter crews, fear of snipers, and 
fear of his actions costing live, which have not been 
corroborated by the record.  Also, statements from P. S. and P. 
E. submitted in support of the Veteran's claim did not 
corroborate the Veteran's in service stressor allegations that 
were the basis for the diagnosis of PTSD.  

The Board also notes that there is no evidence of a psychiatric 
disorder manifested during the Veteran's active service, or 
within the first post service year.  Likewise, the first 
documentation associated with the claims file that included a 
diagnosis of a psychiatric disorder was in May 2006 in which the 
Veteran was diagnosed with Generalized Anxiety Disorder, more 
than two years after he last served on active duty.  The record 
also indicated that the Veteran was hospitalized for depression 
around 1993 and had not had depression since that time.  In this 
regard, evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptomatology such as 
memory problems, headaches, and sleep disturbances since service; 
however, his headaches have not been attributed to any 
psychiatric disorder.  Also, the competent medical evidence 
related his memory problems to dementia or traumatic brain 
injuries that occurred outside of service. See September 2006 VA 
treatment records and March 2010 VA examination.  Also, in 
regards to any sleep disturbances, the Board notes that, although 
this was noted on his February 2004 post deployment examination, 
at the May 2006 VA mental health psychiatric consult the Veteran 
specifically reported that he would get 7-8 hours of sleep per 
night and that when he woke up at night it was in relation to his 
current job related stress.  The Board also notes that he did not 
file a claim for service connection for a psychiatric disorder 
until May 2006, which is more than two years after his return 
from his deployment in 2004.  He had previously filed claims for 
other disabilities, which demonstrates his awareness of the 
claims process.  Therefore, his failure to file a claim for 
psychiatric disorder shortly following service suggests that he 
was not experiencing manifestations at that time.

In sum, the preponderance of the evidence is against a finding 
that the Veteran's psychological symptoms are etiologically 
related to any incident of active military service and this claim 
must be denied.  38 C.F.R. § 3.303, 3.307, 3.309; Guerrieri, 
supra.; Buchanan, supra.; LeShore, supra.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2006, prior to the 
initial adjudication on appeal.  Additional notice was provided 
in January 2009.  Both the May 2006 and the January 2009 letters 
provided the Veteran with notice regarding the disability ratings 
and effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)). 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in October 
2007 and March 2010 that were fully adequate for the purposes of 
adjudication.  The VA examination reports included an interview 
of the Veteran, mental status examination, and medical opinions 
by appropriately qualified healthcare providers.  See Barr, 
supra.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD and anxiety disorder is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


